Case: 3:19-cr-00169-TMR Doc #: 33 Filed: 11/08/19 Page: 1 of 2 PAGEID #: 113

UNITED STATES DISTRICT COURT /
FOR THE SOUTHERN DISTRICT OF OHIO §=?9|$HOY-8 PH 2: be
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA, — : N. 8:1 9er41 Go"
Plaintiff, INFORMATION
i 18 U.S.C. § 922(2)(3)
; 18 U.S.C. § 924(a)(1)(A)
ETHAN KOLLIE,
WALTER H. RICE
Defendant.

The United States Attorney for the Southern District of Ohio alleges:

COUNT ONE
(18 U.S.C. § 922(¢)(3))

Between on or about May 9, 2019, and on or about August 8, 2019, in the Southern
District of Ohio, the defendant, ETHAN KOLLIE, knowing that he was an unlawful user of and
addicted to controlled substances, did knowingly, voluntarily, and intentionally possess firearms
in and affecting commerce.

In violation of Title 18, United States Code, Section 922(g)(3).

COUNT TWO
(18 U.S.C. § 924(a)(1)(A))

On or about May 9, 2019, in the Southern District of Ohio, the defendant, ETHAN
KOLLIE, knowingly made a false statement and representation to Shoot Point Blank, a person
licensed under the provisions of Chapter 44 of Title 18, United States Code, with respect to

information required by the provisions of Chapter 44 of Title 18, United States Code, to be kept
Case: 3:19-cr-00169-TMR Doc #: 33 Filed: 11/08/19 Page: 2 of 2 PAGEID #: 114

in the records of Shoot Point Blank, in that the defendant did execute a Department of Justice,
Bureau of Alcohol, Tobacco, Firearms, and Explosives form 4473, Firearms Transaction Record,
to the effect that he was not an unlawful user of, or addicted, to marijuana or any depressant,
stimulant, narcotic drug, or any other controlled substance, whereas in truth and in fact, he was
an unlawful user of, and addicted, to marijuana and any depressant, stimulant, narcotic drug, and

other controlled substances.

In violation of Title 18, United States Code, Section 924(a)(1)(A).

DAVID M. DEVILLERS
United States Attorney

   

 

VIPAL J. PATEL
First Assistant United States Attorney
